Morris, C. J.
(dissenting) — I dissent. The court, by its ruling and instructions, made the credibility of the witness Ernest M. Whitcomb a question of law rather than one of fact for the jury. In considering such credibility and the weight to be given to the testimony of this witness, the jury *149had the right to consider any fact which in their judgment affected such credibility or weight. Being a question for the jury, counsel was within his rights in commenting as he did when stopped by the court.